Oo Oo SY DB OH FSF WW WH

NN BD DY BD WD DD DD OD Dee
oa DTD wn fF WwW YH KF DOD Oo FADD HH FW HY KS &S

 

 

Case 2:19-cr-00259-JCC Document1 Filed 12/18/19 Page 1of 4

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NERI9=ZB59 sec
Plaintiff
INFORMATION

¥.

RYAN S. HERNANDEZ,
also known as “RyanRocks,”
also known as “Ryan West,”

Defendant.

 

 

The United States Attorney charges that:
COUNT 1
(Computer Fraud and Abuse)

l. The defendant, RYAN S. HERNANDEZ, also known as “RyanRocks” and
“Ryan West,” a resident of Palmdale, California, committed the successful intrusion of
protected computers and servers of a victim company, namely, Nintendo Co., Ltd., and
its U.S. subsidiary, Nintendo of America (collectively, “Nintendo”). RYAN S.
HERNANDEZ targeted Nintendo and specifically data and files related to its array of

video games and consoles.

Information - | UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v. Rvan S. Hernandez
Oo eo Hy H OH FP W NHN

NO NO NO NO NY NY WN NN NY HK HF HF KFS KF KF FE Oe RS
oO SN DN OO FF WD NHN KF OD Oo OHO HI DBA SP WD NO KK O&O

 

 

Case 2:19-cr-00259-JCC Document1 Filed 12/18/19 Page 2 of 4

2. RYAN S. HERNANDEZ, through the use of stolen credentials and
certificates, accessed without authorization various protected servers belonging to
Nintendo, including multiple servers located in the Western District of Washington and
elsewhere.

3. Through such unauthorized server access, RYAN S. HERNANDEZ
downloaded thousands of files, including proprietary developer tools and non-public
information relating to pre-release or unreleased products and pre-production testing and
development of various retail titles.

4, RYAN S. HERNANDEZ both used the stolen data and files for his own
purposes, including to modify Nintendo consoles and to access pirated and unreleased
video games, and further disseminated to others stolen data and information about
Nintendo’s internal computer network and its products.

5. Beginning in or about June 2018, and continuing until at least on or about
June 19, 2019, at Redmond, within the Western District of Washington, and elsewhere,
the defendant, RYAN S. HERNANDEZ, intentionally accessed a computer without
authorization, to wit, a server containing information belonging to Nintendo, and thereby
obtained information from a protected computer, and the value of the information
obtained exceeded $5,000.

All in violation of Title 18, United States Code, Section 1030(a)(2)(C) and

(c)(2)(B) (iii).

ASSET FORFEITURE ALLEGATION
6. The allegations contained in Count | of this Information are hereby
realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to
Title 18, United States Code, Sections 982(a)(2)(B) and 1030(i). Upon conviction of the
offense charged in Count 1, the defendant, RYAN S. HERNANDEZ, shall forfeit to the
United States any property constituting, or derived from, proceeds he obtained, directly
or indirectly, as the result of the offense. The defendant shall also forfeit his interest in

Information - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v. Ryan S. Hernandez
Oo Cfo NY HD WN BP WO LO —

we HO HN bP SO HO LK WN NO KH RB Se Fe FS Fe Se Se
ao nN DO UN Fe WY NY KH CO OO OH IN DB DH FP WD NO | CO

 

 

Case 2:19-cr-00259-JCC Document1 Filed 12/18/19 Page 3 of 4

any personal property that he used or intended to use to commit or to facilitate the

commission of the offense, including but not limited to:

a
b.
c,
d.

€.

f.

One Seagate external hard drive, serial no. Z84112 WS;
One Apple Macbook, serial no. COAMN8TDFD57;
Nintendo Switch console, serial no. XAW10001300634;
Nintendo Switch console serial no. KAW10021377616;
IS-Nitro-Emulator, serial no. 08050639); and

NDEV wireless device, serial no. NWA20089065).

7. Substitute Assets. If any of the above-described forfeitable property, as a

result of any act or omission of the defendant,

a
b.

c.

p.

Hf
Hf
Hf

Information - 3

United States v. Rvan S. Hernandez

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided

without difficulty;

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo we NY DH FSF WY YP =

bho i) ) bo bo bho bt ho bo — — — — — — —_ — — —
co ~~ OO WN - wo to _ = Oo oO ~~] Ov Gr aw Lo i) —_

 

 

Case 2:19-cr-00259-JCC Document1 Filed 12/18/19 Page 4 of 4

it is the intent of the United States to seek the forfeiture of any other property of the
defendant up to the value of the above-described forfeitable property pursuant to Title 21,
United States Code, Section 853(p).

DATED this _{7'* day of December, 2019.

sats

ANT) MORAN
bp pRrD States Attorney

= Cag

ANDREW C. BSIEDMUSN

 

 

ST EVEN T. MASADA
Assistant United States Attorney

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Information - 4
United States v. Ryan S. Hernandez
